DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 4 in line 8 the word “flyash” should read –fly ash--, on page 11 in lines 12 and 17, the words “bond” should both read –bonded--, on page 12 in line 2, the word “manufacturing” should read –manufactured--, on page 12 line 9, the word “flyash” should read –fly ash--, on page 15 line 4, the word “bond” should read –bonded--, and on page 15 line 22, the word “flyash” should read –fly ash--.  
Appropriate correction is required.

Claim Objections
Claims 1-4, 8, and 11 are objected to because of the following informalities:  in Claim 1 line 19, the word “flyash” should read –fly ash--, in line 2 of Claim 2, the word –layers-- should be inserted after the word “wear-resistant” for the claim to read more clearly, in line 4 of Claim 2, the word –the—should be inserted before the word “two”, in line 6 of Claim 2, the word –the—should be inserted before the word “two”, in line 5 of Claim 3, the word –the—should be inserted before the word “two”, in the last line of Claim 3, the word –the—should be inserted before the word “two”, in the last line of .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 3 of Claim 8, the term “the high-temperature resistant metal fibers” is discussed while in line 5 of Claim 8, the term “foam metal” is discussed.  In Claim 1, 
In the last lines of Claim 11, the term “drawing requirements” is indefinite.  It is unclear what the term “drawing requirements” specifically entails. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. 105041921 to Qi et al in view of Chinese Patent No. 105779804.
Regarding Claim 1, Qi et al disclose a brake disc (see Figure 1) that is used for brake systems of motor vehicles (i.e., rail vehicles and aircrafts) (see paragraph 0008 of the examiner provided translation),  the brake disc comprises a brake disc body 1, wherein the brake disc body 1 is an aluminum alloy brake disc body (see paragraph 0008 of the examiner provided translation), the two working surfaces of the aluminum alloy brake disc body 1 are respectively attached with a wear-resistant layer 3,4 (see paragraph 0043 of the examiner provided translation),wherein the wear-resistant layers 3,4 are wear-resistant layers made of ceramic (see paragraph 0043 of the examiner provided translation), and the wear-resistant layers 3,4 made of ceramic metallurgically bond with the aluminum alloy brake disc body 1 through a squeeze casting technique (see paragraph 0043 of the examiner provided translation); a composition of the ceramic comprises ceramic fiber materials, high-temperature resistant skeleton metal materials and ceramic particle materials (see paragraphs 0012 and 0013 of the examiner provided translation) with the mass ratio of (l-30):(10-60):(10-70) (see paragraphs 0012 and 0015 of the examiner provided translation); the ceramic fiber materials comprise one or more of alumina silicate fibers, and silicon carbide fibers (see paragraph 0013 of the examiner provided translation); and the ceramic particle 
However, Qi et al do not disclose that the wear resistant layers are made of ceramic comprising high temperature resistant metal matrix composite (MMC) reinforced materials nor that the high temperature resistant skeleton metals materials are foam metal or high temperature resistant metal fibers.
The Chinese Patent No. 105779804 is relied upon merely for its teachings of a high temperature resistant metal matrix composite reinforced material having a foam metal skeleton structure (see page 2 paragraphs 10 and 11 of the examiner provided translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ceramic wear resistant layers of Qi et al with a high temperature resistant metal matrix composite reinforced material, wherein the high temperature resistant skeleton metal materials are foam metal, as taught by the ‘804 patent, in order to improve the overall strength of the brake disc and improve upon the overall wear characteristics of the disc. 
Regarding Claim 2, Qi et al., as modified, further discloses that two layers 3,4 of the wear-resistant material are respectively in the shape of an integrated plate or in the shape of a plate formed by a plurality of sub-plates which are spliced together (see Figure 1 of Qi et al), the two layers 3,4 of the wear resistant layers are connected up and down through a supporting rib 2, and the two layers 3,4 of the wear resistant layers and the supporting rib 2 metallurgically bond with the aluminum alloy brake disc body 1 
However, Qi et al., as modified, do not disclose that the supporting rib is made of high temperature resistant skeleton metal materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the supporting rib of Qi et al., as modified, to be made of high temperature resistant skeleton metal materials as a matter of design preference dependent upon the desired strength of the rib.
Regarding Claim 4, Qi et al., as modified, further disclose that the aluminum alloy brake disc body 1 is a ventilated brake disc body (see Figure 4 of Qi et al) and the disc body 1 comprises an outer brake disc body 21 and an inner brake disc body 22, the outer brake disc body 21 and the inner brake disc body 22 are connected through a connecting rib 23, the working surfaces of the outer brake disc body 21 and the inner brake disc body 22 are respectively attached with one layer of the wear resistant layers 3,4 (see Figure 4 and paragraph 0057 of the examiner provided translation of Qi et al).
Regarding Claim 7, Qi et al., as modified, further disclose that the foam metal is foam copper, foam iron, foam nickel, or foam iron-nickel (see page 4 paragraph 2 and page 6 Examples 2 and 3 of the ‘804 patent).
Regarding Claim 8, Qi et al., as modified, further disclose that the ceramic fiber materials have a diameter of 5-15 micrometers and a length of 0.8-2.8 mm (see paragraph 0013 of the examiner provided translation of Qi et al.). 
However, Qi et al., as modified, do not disclose that the high temperature resistant metal fibers have a diameter of 0.01 – 2 mm, the ceramic particle materials 
Regarding the high temperature resistant metal fibers diameter, applicant’s attention is drawn to the Claim 8 112 rejection above.  Claim 8 is requiring both a high temperature resistant metal fiber and a foam metal both be present in the brake disc.  However, in Claim 1, from which Claim 8 depends therefrom, these terms are claimed in the alternative (see the “or” language, of either foam metal OR the high-temperature resistant fibers being present in the brake disc as recited in line 15 of Claim 1).   Therefore, applicant’s positive recitation of both terms in Claim 8 of the fibers having a specific diameter and the foam metal having a specific porosity is indefinite, as only one of either of the high temperature resistant fibers or the foam metal is present in the brake disc at one time, not both.   Because of this, and in light of the Claim 1 rejection above, only the foam metal porosity limitation of Claim 8 is being addressed (not the metal fibers diameter limitation of Claim 8), as only one of these terms is required to be present in the claims. 
Regarding the claimed ceramic particle materials’ granularity and Mohs hardness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the ceramic particle materials granularity and Mohs hardness of Qi et al., as modified, to be the claimed values as a matter of design preference dependent upon the desired overall strength of the wear resistant layers.
Regarding the claimed foam metal porosity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding Claim 9, Qi et al., as modified, do not disclose that the thickness of the wear resistant layers is 2-15 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the thickness of the wear resistant layers of Qi et al., as modified, to be the claimed values as a matter of design preference again dependent upon the desired overall strength of the wear resistant layers. 
Regarding Claim 10, Qi et al., as modified, do not disclose that the squeeze casting is replaced with environment-friendly sand mold casting, vacuum die casting, centrifugal casting, low pressure casting, differential pressure casting, metal mold casting, investment casting, lost foam casting, or vacuum suction casting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the brake disc of Qi et al., as modified, by environment-friendly sand mold casting, vacuum die casting, centrifugal casting, low pressure casting, differential pressure casting, metal mold casting, investment casting, lost foam casting, or vacuum suction casting as a matter of design preference dependent upon the desired cost of manufacturing the brake disc, the characteristics of the materials used in the wear resistant layers, etc.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. 105041921 to Qi et al in view of Chinese Patent No. 105779804 as s 1, 2, 4, and 7-10 above, and further in view of U.S. Patent No. 6,342,461 to Lee et al.
Regarding Claim 5, Qi et al., as modified, do not disclose auxiliary reinforcing particles mixed in the ceramic particle materials, wherein the auxiliary reinforcing particles are graphite particles and/or steel slag particles.
Lee et al are relied upon merely for their teachings of ceramic composition having auxiliary reinforcing particles mixed in the ceramic particle materials, wherein the reinforcing particles are steel slag particles (see column 2 lines 36-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ceramic particle materials of Qi et al., as modified, with auxiliary reinforcing particles such as steel slag as taught by Lee et al in order to better strengthen the ceramic particles and thus provide a stronger wear resistant layer to the brake disc. 
Regarding Claim 6, Lee et al further disclose that the steel slag particles are one or more of iron oxide particles, zinc oxide particles, calcium oxide particles, magnesium oxide particles, aluminum oxide particles and titanium oxide particles (see Table 1 in column 5 of Lee et al.).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to Claim 11, while Qi et al., as modified, disclose most all the features of the instant invention as outlined with respect to Claim 1 above, neither Qi et al. or the ‘804 patent document disclose the manufacturing Step 2 of the high temperature resistant metal pre-form skeleton and placing, in Step 3, the skeleton obtained in Step 2 into a pre-form mold to obtain a finished product of the wear resistant layer pre-form made of ceramic high temperature resistant metal composite reinforcing material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2005/0183909 to Rau, III et al., PG Publication No. 2005/0217950 to Jolley, Jr. et al., PG Publication No. 2013/0087420 to Fraley et al., PG Publication No. 2017/0122392 to Lembach, and Chinese Patent No. 105016758 all disclose brake discs similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	04/15/21